Exhibit 10.3

 



 

FORM OF TRANSACTION SUPPORT AGREEMENT

 

This TRANSACTION SUPPORT AGREEMENT (this “Agreement”) is entered into as of
November [●], 2020, by and between Jaws Acquisition Corp., a Cayman Islands
exempted company (“JAWS”), and [●], a [●] (the “Supporting Seller Unitholder”)1.
Each of JAWS and the Supporting Seller Unitholder are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”. Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Business Combination Agreement (defined below).

 

RECITALS

 

WHEREAS, JAWS, Jaws Merger Sub, LLC, a Delaware limited liability company,
Primary Care (ITC) Holdings, LLC, a Delaware limited liability company (the
“Seller”), and Primary Care (ITC) Intermediate Holdings, LLC, a Delaware limited
liability company (the “Company”), are concurrently entering into that certain
Business Combination Agreement, dated as of the date hereof (as it may be
amended, restated or otherwise modified from time to time in accordance with its
terms, the “Business Combination Agreement”);

 

WHEREAS, the Supporting Seller Unitholder is the record and beneficial owner of
the number and type of Equity Securities of the Seller set forth on Schedule A
hereto (together with any other units or other Equity Securities of the Seller
that the Supporting Seller Unitholder acquires record or beneficial ownership
after the date hereof, collectively, the “Subject Seller Units”);

 

WHEREAS, in consideration for the benefits to be received by the Supporting
Seller Unitholder under the terms of the Business Combination Agreement and as a
material inducement to JAWS agreeing to enter into and consummate the
transactions contemplated by the Business Combination Agreement, the Supporting
Seller Unitholder agrees to enter into this Agreement and to be bound by the
agreements, covenants and obligations contained in this Agreement; and

 

WHEREAS, the Parties acknowledge and agree that JAWS would not have entered into
and agreed to consummate the transactions contemplated by the Business
Combination Agreement without the Supporting Seller Unitholder entering into
this Agreement and agreeing to be bound by the agreements, covenants and
obligations contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.                   Supporting Seller Unitholder Consent and Related Matters.

 

(a)                As promptly as reasonably practicable (and in any event
within two (2) Business Days) following the time at which the Registration
Statement / Proxy Statement is declared effective under the Securities Act, the
Supporting Seller Unitholder shall duly execute and deliver to the Seller and
JAWS the Seller Unitholder Written Consent under which it shall irrevocably and
unconditionally consent to the matters, actions and proposals contemplated by
Section 5.12(b) (Transaction Support Agreements; Seller Unitholder Approval;
Subscription Agreements) of the Business Combination Agreement. Without limiting
the generality of the first sentence of this Section 1(a), prior to the Closing,
the Supporting Seller Unitholder shall vote (or cause to be voted) the Subject
Seller Units against and withhold consent with respect to (A) any Company
Acquisition Proposal or (B) any other matter, action or proposal that would
reasonably be expected to result in (x) a breach of any of the Seller’s
covenants, agreements or obligations under the Business Combination Agreement or
(y) any of the conditions to the Closing set forth in Sections 7.1 or 7.2 of the
Business Combination Agreement not being satisfied.

 



 



1 ITC Rumba, LLC, Cano America, LLC and Comfort Health Management LLC.

 



 

 

 

(b)                Without limiting any other rights or remedies of JAWS, the
Supporting Seller Unitholder hereby irrevocably appoints JAWS or any individual
designated by JAWS as the Supporting Seller Unitholder’s agent, attorney-in-fact
and proxy (with full power of substitution and resubstituting), for and in the
name, place and stead of the Supporting Seller Unitholder, to attend on behalf
of the Supporting Seller Unitholder any meeting of the Seller Unitholders with
respect to the matters described in Section 1(a), to include the Subject Seller
Units in any computation for purposes of establishing a quorum at any such
meeting of the Seller Unitholders, to vote (or cause to be voted) the Subject
Seller Units or consent (or withhold consent) with respect to any of the matters
described in Section 1(a) in connection with any meeting of the Seller
Unitholders or any action by written consent by the Seller Unitholders
(including the Seller Unitholder Written Consent), in each case, in the event
that the Supporting Seller Unitholder fails to perform or otherwise comply with
the covenants, agreements or obligations set forth in Section 1(a).

 

(c)                The proxy granted by the Supporting Seller Unitholder
pursuant to Section 1(b) is coupled with an interest sufficient in law to
support an irrevocable proxy and is granted in consideration for JAWS entering
into the Business Combination Agreement and agreeing to consummate the
transactions contemplated thereby. The proxy granted by the Supporting Seller
Unitholder pursuant to Section 1(b) is also a durable proxy and shall survive
the bankruptcy, dissolution, death, incapacity or other inability to act by the
Supporting Seller Unitholder and shall revoke any and all prior proxies granted
by the Supporting Seller Unitholder with respect to the Subject Seller Units.
The vote or consent of the proxyholder in accordance with Section 1(b) and with
respect to the matters in Section 1(a) shall control in the event of any
conflict between such vote or consent by the proxyholder of the Subject Seller
Units and a vote or consent by the Supporting Seller Unitholder of the Subject
Seller Units (or any other Person with the power to vote the Subject Seller
Units) with respect to the matters in Section 1(a). The proxyholder may not
exercise the proxy granted pursuant to Section 1(b) on any matter except those
provided in Section 1(a). For the avoidance of doubt, the Supporting Seller
Unitholder may vote the Subject Seller Units on all other matters, subject to,
for the avoidance of doubt, the other applicable covenants, agreements and
obligations set forth in this Agreement.

 

2.                   Other Covenants and Agreements.

 

(a)                The Supporting Seller Unitholder shall be bound by and
subject to (i) Sections 5.3(a) (Confidentiality) and 5.4(a) (Public
Announcements) of the Business Combination Agreement to the same extent as such
provisions apply to the Seller, as if the Supporting Seller Unitholder is
directly party thereto, and (ii) the first sentence of Section 5.5(a) (Exclusive
Dealing) and Section 9.18 (Trust Account Waiver) of the Business Combination
Agreement to the same extent as such provisions apply to the Seller, as if the
Supporting Seller Unitholder is directly party thereto.

 

(b)                The Supporting Seller Unitholder acknowledges and agrees that
JAWS is entering into the Business Combination Agreement in reliance upon the
Supporting Seller Unitholder entering into this Agreement and agreeing to be
bound by, and perform, or otherwise comply with, as applicable, the agreements,
covenants and obligations contained in this Agreement and but for the Supporting
Seller Unitholder entering into this Agreement and agreeing to be bound by, and
perform, or otherwise comply with, as applicable, the agreements, covenants and
obligations contained in this Agreement JAWS would not have entered into or
agreed to consummate the transactions contemplated by the Business Combination
Agreement.

 



 2 

 

 

3.                   Supporting Seller Unitholder Representations and
Warranties. The Supporting Seller Unitholder represents and warrants to JAWS as
follows:

 

(a)                The Supporting Seller Unitholder is a corporation, limited
liability company or other applicable business entity duly organized or formed,
as applicable, validly existing and in good standing (or the equivalent thereof,
if applicable, in each case, with respect to the jurisdictions that recognize
the concept of good standing or any equivalent thereof) under the Laws of its
jurisdiction of formation or organization (as applicable).

 

(b)                The Supporting Seller Unitholder has the requisite corporate,
limited liability company or other similar power and authority to execute and
deliver this Agreement, to perform its covenants, agreements and obligations
hereunder (including, for the avoidance of doubt, those covenants, agreements
and obligations hereunder that relate to the provisions of the Business
Combination Agreement), and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement has been duly authorized by all
necessary corporate (or other similar) action on the part of the Supporting
Seller Unitholder. This Agreement has been duly and validly executed and
delivered by the Supporting Seller Unitholder and constitutes a valid, legal and
binding agreement of the Supporting Seller Unitholder (assuming that this
Agreement is duly authorized, executed and delivered by JAWS), enforceable
against the Supporting Seller Unitholder in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting generally the enforcement of creditors’ rights and subject to general
principles of equity).

 

(c)                No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity is required on the part of
the Supporting Seller Unitholder with respect to the Supporting Seller
Unitholder’s execution, delivery or performance of its covenants, agreements or
obligations under this Agreement (including, for the avoidance of doubt, those
covenants, agreements and obligations under this Agreement that relate to the
provisions of the Business Combination Agreement) or the consummation of the
transactions contemplated hereby, except for any consents, approvals,
authorizations, designations, declarations, waivers or filings, the absence of
which would not adversely affect the ability of the Supporting Seller Unitholder
to perform, or otherwise comply with, any of its covenants, agreements or
obligations hereunder in any material respect.

 

(d)                None of the execution or delivery of this Agreement by the
Supporting Seller Unitholder, the performance by the Supporting Seller
Unitholder of any of its covenants, agreements or obligations under this
Agreement (including, for the avoidance of doubt, those covenants, agreements
and obligations under this Agreement that relate to the provisions of the
Business Combination Agreement) or the consummation of the transactions
contemplated hereby will, directly or indirectly (with or without due notice or
lapse of time or both) (i) result in any breach of any provision of the
Supporting Seller Unitholder’s Governing Documents, (ii) result in a violation
or breach of, or constitute a default or give rise to any right of termination,
Consent, cancellation, amendment, modification, suspension, revocation or
acceleration under, any of the terms, conditions or provisions of any Contract
to which the Supporting Seller Unitholder is a party, (iii) violate, or
constitute a breach under, any Order or applicable Law to which the Supporting
Seller Unitholder or any of its properties or assets are bound or (iv) result in
the creation of any Lien upon the Subject Seller Units, except, in the case of
any of clauses (ii) and (iii) above, as would not adversely affect the ability
of the Supporting Seller Unitholder to perform, or otherwise comply with, any of
its covenants, agreements or obligations hereunder in any material respect.

 

(e)                The Supporting Seller Unitholder is the record and beneficial
owner of the Subject Seller Units and has valid, good and marketable title to
the Subject Seller Units, free and clear of all Liens (other than transfer
restrictions under applicable Securities Law or under the Fourth Amended and
Restated Limited Liability Company Agreement of the Seller (the “Seller LLC
Agreement”)). Except for the Equity Securities of the Seller set forth on
Schedule A hereto, together with any other Equity Securities of the Seller that
the Supporting Seller Unitholder acquires record or beneficial ownership after
the date hereof, the Supporting Seller Unitholder does not own, beneficially or
of record, any Equity Securities of the Seller or any Group Company. Except as
otherwise expressly contemplated by the Seller LLC Agreement, the Supporting
Seller Unitholder does not have the right to acquire any Equity Securities of
the Seller or any Group Company. The Supporting Seller Unitholder has the sole
right to vote (and provide consent in respect of, as applicable) the Subject
Seller Units and, except for this Agreement, the Business Combination Agreement
and the Seller LLC Agreement, the Supporting Seller Unitholder is not party to
or bound by (i) any option, warrant, purchase right, or other Contract that
would (either alone or in connection with one or more events, developments or
events (including the satisfaction or waiver of any conditions precedent))
require the Supporting Seller Unitholder to Transfer any of the Subject Seller
Units or (ii) any voting trust, proxy or other Contract with respect to the
voting or Transfer of any of the Subject Seller Units.

 



 3 

 

 

(f)                 There is no Proceeding pending or, to the Supporting Seller
Unitholder’s knowledge, threatened against the Supporting Seller Unitholder
that, if adversely decided or resolved, would reasonably be expected to
adversely affect the ability of the Supporting Seller Unitholder to perform, or
otherwise comply with, any of its covenants, agreements or obligations under
this Agreement in any material respect.

 

(g)                The Supporting Seller Unitholder, on his, her or its own
behalf and on behalf of his, her or its Representatives, acknowledges,
represents, warrants and agrees that (i) he, she or it has conducted his, her or
its own independent review and analysis of, and, based thereon, has formed an
independent judgment concerning, the business, assets, condition, operations and
prospects of, the Jaws Parties and (ii) he, she or it has been furnished with or
given access to such documents and information about the Jaws Parties and their
respective businesses and operations as he, she or it and his, her or its
Representatives have deemed necessary to enable him, her or it to make an
informed decision with respect to the execution, delivery and performance of
this Agreement, the other Ancillary Documents to which he, she or it is or will
be a party and the transactions contemplated hereby and thereby.

 

(h)                In entering into this Agreement and the other Ancillary
Documents to which he, she or it is or will be a party, the Supporting Seller
Unitholder has relied solely on his, her or its own investigation and analysis
and the representations and warranties expressly set forth in the Ancillary
Documents to which he, she or it is or will be a party and no other
representations or warranties of any Jaws Party (including, for the avoidance of
doubt, none of the representations or warranties of any Jaws Party set forth in
the Business Combination Agreement or any other Ancillary Document), any Jaws
Non-Party Affiliate or any other Person, either express or implied, and the
Supporting Seller Unitholder, on his, her or its own behalf and on behalf of
his, her or its Representatives, acknowledges, represents, warrants and agrees
that, except for the representations and warranties expressly set forth in the
Ancillary Documents to which he, she or it is or will be a party, none of the
Jaws Parties, any Jaws Non-Party Affiliate or any other Person makes or has made
any representation or warranty, either express or implied, in connection with or
related to this Agreement, the Ancillary Documents to which he, she or it is or
will be a party or the transactions contemplated hereby or thereby.

 

4.                   Transfer of Subject Securities. Except as expressly
contemplated by the Business Combination Agreement or with the prior written
consent of JAWS (such consent to be given or withheld in its sole discretion),
from and after the date hereof, the Supporting Seller Unitholder agrees not to
(a) Transfer any of the Subject Seller Units, (b) enter into (i) any option,
warrant, purchase right, or other Contract that would (either alone or in
connection with one or more events, developments or events (including the
satisfaction or waiver of any conditions precedent)) require the Supporting
Seller Unitholder to Transfer the Subject Seller Units or (ii) any voting trust,
proxy or other Contract with respect to the voting or Transfer of the Subject
Seller Units, or (c) take any actions in furtherance of any of the matters
described in the foregoing clauses (a) or (b). For purposes of this Agreement,
“Transfer” means any, direct or indirect, sale, transfer, assignment, pledge,
mortgage, exchange, hypothecation, grant of a security interest in or
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law or
otherwise).

 



 4 

 

 

5.                   Termination. This Agreement shall automatically terminate,
without any notice or other action by any Party, and be void ab initio upon the
earlier of (a) the Effective Time; and (b) the termination of the Business
Combination Agreement in accordance with its terms. Upon termination of this
Agreement as provided in the immediately preceding sentence, none of the Parties
shall have any further obligations or Liabilities under, or with respect to,
this Agreement. Notwithstanding the foregoing or anything to the contrary in
this Agreement, (i) the termination of this Agreement pursuant to Section 5(b)
shall not affect any Liability on the part of any Party for a Willful Breach of
any covenant or agreement set forth in this Agreement prior to such termination
or Fraud, (ii) Section 2(a)(i) (solely to the extent that it relates to Section
5.3(a) (Confidentiality) of the Business Combination Agreement) and the
representations and warranties set forth in Sections 3(g) and (h) shall each
survive any termination of this Agreement, (iii) Section 2(a)(i) (solely to the
extent that it relates to Section 5.4(a) (Public Announcements) of the Business
Combination Agreement) shall survive the termination of this Agreement pursuant
to Section 5(a) and (iv) Section 2(a)(ii) (solely to the extent that it relates
to Section 9.18 (Trust Account Waiver) of the Business Combination Agreement)
shall survive the termination of this Agreement pursuant to Section 5(b). For
purposes of this Section 5, (x) “Willful Breach” means a material breach that is
a consequence of an act undertaken or a failure to act by the breaching Party
with the knowledge that the taking of such act or such failure to act would, or
would reasonably be expected to, constitute or result in a breach of this
Agreement and (y) “Fraud” means an act or omission committed by a Party, and
requires: (A) a false or incorrect representation or warranty expressly set
forth in this Agreement, (B) with actual knowledge (as opposed to constructive,
imputed or implied knowledge) by the Party making such representation or
warranty that such representation or warranty expressly set forth in this
Agreement is false or incorrect, (C) an intention to deceive another Party, to
induce him, her or it to enter into this Agreement, (D) another Party, in
justifiable or reasonable reliance upon such false or incorrect representation
or warranty expressly set forth in this Agreement, causing such Party to enter
into this Agreement, and (E) another Party to suffer damage by reason of such
reliance. For the avoidance of doubt, “Fraud” does not include any claim for
equitable fraud, promissory fraud, unfair dealings fraud or any torts (including
a claim for fraud or alleged fraud) based on negligence or recklessness.

 

7.                   No Recourse. Except for claims pursuant to the Business
Combination Agreement or any other Ancillary Document by any party(ies) thereto
against any other party(ies) thereto, each Party agrees that (a) this Agreement
may only be enforced against, and any action for breach of this Agreement may
only be made against, the Parties, and no claims of any nature whatsoever
(whether in tort, contract or otherwise) arising under or relating to this
Agreement, the negotiation hereof or its subject matter, or the transactions
contemplated hereby shall be asserted against the Seller, the Company or any
Company Non-Party Affiliate (other than the Supporting Seller Unitholder named
as a party hereto, on the terms and subject to the conditions set forth herein)
or any Jaws Non-Party Affiliate, and (b) none of the Seler, the Company, any
Company Non-Party Affiliates (other than the Supporting Seller Unitholder named
as a party hereto, on the terms and subject to the conditions set forth herein)
or any Jaws Non-Party Affiliate shall have any Liability arising out of or
relating to this Agreement, the negotiation hereof or its subject matter, or the
transactions contemplated hereby, including with respect to any claim (whether
in tort, contract or otherwise) for breach of this Agreement or in respect of
any written or oral representations made or alleged to be made in connection
herewith, as expressly provided herein, or for any actual or alleged
inaccuracies, misstatements or omissions with respect to any information or
materials of any kind furnished in connection with this Agreement, the
negotiation hereof or the transactions contemplated hereby.

 

 



 5 

 

 

8.                   Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given) by delivery in person, by facsimile (having
obtained electronic delivery confirmation thereof) if applicable, e-mail (having
obtained electronic delivery confirmation thereof (i.e., an electronic record of
the sender that the email was sent to the intended recipient thereof without an
“error” or similar message that such email was not received by such intended
recipient)), or by registered or certified mail (postage prepaid, return receipt
requested) (upon receipt thereof) to the other Parties as follows:

 

If to JAWS, to:

 

JAWS Acquisition Corp.

1601 Washington Avenue, Suite 800

Miami Beach, Florida 33139

Attention: Joe Dowling

E-mail: jdowling@namllc.com

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022

Attention:Michael P. Brueck, P.C.

David L. Perechocky

E-mail:michael.brueck@kirkland.com

david.perechocky@kirkland.com

 

If to the Supporting Seller Unitholder, to:

 

[●]

[●]

[●]

Attention: [●]

E-mail: [●]

 

with a copy (which shall not constitute notice) to:

 

[●]

[●]

[●]

Attention: [●]

E-mail: [●]

 

or to such other address as the Party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

9.                   Entire Agreement. This Agreement, the Business Combination
Agreement and documents referred to herein and therein constitutes the entire
agreement of the Parties with respect to the subject matter of this Agreement,
and supersede all prior agreements and undertakings, both written and oral,
among the Parties with respect to the subject matter of this Agreement, except
as otherwise expressly provided in this Agreement.

 

10.               Amendments and Waivers; Assignment. Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed by the Supporting Seller Unitholder and JAWS.
Notwithstanding the foregoing, no failure or delay by any Party in exercising
any right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assignable by the Supporting Seller Unitholder
without JAWS’s prior written consent (to be withheld or given in its sole
discretion).

 



 6 

 

 

11.               Fees and Expenses. Except as otherwise expressly set forth in
the Business Combination Agreement, all fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including the fees
and disbursements of counsel, financial advisors and accountants, shall be paid
by the Party incurring such fees or expenses.

 

12.               Remedies. Except as otherwise expressly provided herein, any
and all remedies provided herein will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
Party, and the exercise by a Party of any one remedy will not preclude the
exercise of any other remedy. The Parties agree that irreparable damage for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that either Party does not perform its respective
obligations under the provisions of this Agreement in accordance with their
specific terms or otherwise breach such provisions. It is accordingly agreed
that each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement, in each
case, without posting a bond or undertaking and without proof of damages and
this being in addition to any other remedy to which they are entitled at law or
in equity. Each Party agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that the other
parties have an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.

 

13.               No Third Party Beneficiaries. This Agreement shall be for the
sole benefit of the Parties and their respective successors and permitted
assigns and is not intended, nor shall be construed, to give any Person, other
than the Parties and their respective successors and assigns, any legal or
equitable right, benefit or remedy of any nature whatsoever by reason this
Agreement. Nothing in this Agreement, expressed or implied, is intended to or
shall constitute the Parties, partners or participants in a joint venture.

 

14.               Miscellaneous. Sections 9.1 (Non-Survival), 9.2 (Entire
Agreement; Assignment). 9.3 (Amendment), 9.5 (Governing Law), 9.7
(Constructions; Interpretation), 9.10 (Severability), 9.11 (Counterparts;
Electronic Signatures), 9.15 (Waiver of Jury Trial), 9.16 (Submission to
Jurisdiction) and 9.17 (Remedies) of the Business Combination Agreement are
incorporated herein and shall apply to this Agreement mutatis mutandis.

 

[Signature page follows]

 



 7 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Transaction
Support Agreement as of the date first above written.

 

  JAWS ACQUISITION CORP.       By:      Name:
Title:


 



 



 

 

 



  [SUPPORTING SELLER UNITHOLDER]       By:      Name:
Title:


 

 

 



 



 

 

 

 

SCHEDULE A

 

Class/Series Units Number of Units Class A-1 Units [●] Class A-2 Units [●] Class
A-3 Units [●] Class A-4 Units [●] Class B Units [●]

 

 



 

 